DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.
In the amendment dated 10/15/2021, the following has occurred: Claims 8, 11, 24, 26, 27-29, and 31-32 have been amended; Claim 30 has been canceled.
Claims 8-13, 24-29, and 31-38 are pending and are examined herein. This is a Non-Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Note on Claim Interpretation
Applicant has elected the structure claims embodied in original independent claim 8. Several limitations in the amended claims have been interpreted as limitations of intended use that only impart positive structural limitations insofar as prior art structures must be capable of being used in the claimed way. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F. 3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The manner of operating a device does not differentiate an apparatus claim from the prior art. See MPEP § 2114. Limitations directed towards how a device operates must be written in such a way that they reflect an inherent, positively defined structural element, such as a controller programmed to do something, wherein the instructions are physically registered in the electronic device.
Claim Rejections - 35 USC § 112
Claims 8-13, 24-29, and 31-38 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 8 has been amended to require “a container, which is fed with the effluent from the gas-liquid reactor, to which part of the catholyte from the cell is fed, and the rest of the catholyte, and store the mixture to be fed back to the cell.” It is not clear what this limitations entails. It is not clear what the object of the phrase “to which part of the catholyte from the cell is fed.” Does it refer to the “a container” or to “the effluent from the gas-liquid reactor”? It is not clear what the phrase “and the rest of the catholyte” modifies or what the structural relation is between “the rest of the catholyte” and the rest of the claimed structure. Finally, it is not clear what “and store the mixture to be fed back to the cell” modifies, since the verb does not agree with the singular “container” noun at the beginning, nor is it clear if or how it might relate to other elements recited therein.” There are, further, no antecedent bases for “the effluent,” “the rest of the catholyte,” or “the mixture.”
	The Office points out that the phrase “a processing module, the effluent of the gas-liquid reactor is processed in the processing module” does not appear to be grammatical either. The claim has been interpreted to require a container fed with effluent from the gas-liquid reactor wherein it mixes with a catholyte stored therein and fed back into the reactor. 
	The dependent claims are rejected for depending on a rejected claim. 	

Claim Rejections - 35 USC § 103
Claims 8-13, 24-29 and 31-38 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (“Redox-Mediated ORR and OER Reactions: Redox Flow Lithium Oxygen Batteries Enabled with a Pair of Soluble Redox Catalysts.” ACS Catalysis 2016, 6, 6191-6197 by Wang et al.), in view of Soavi (US 2018/0226632 to Soavi et al.) and/or Wang2 (US 2017/0237106 to Wang et al.).
	Regarding Claim 8, Wang teaches:
a cell comprising a negative electrode with an anolyte and a positive electrode with a catholyte (abstract) and a gas-liquid reactor fed with the catholyte from the cell and a gas (Fig. 1)
conventional energy storage tanks separated from the cell holding dischargeable electrolyte (page 6191 column 2), including a tank where the effluent is fed back into a general catholyte tank with added oxygen and from which the catholyte is fed back to the cell (see e.g. Fig. 1(a) showing the tank below)

    PNG
    media_image1.png
    701
    1124
    media_image1.png
    Greyscale

wherein, in the broadest sense of the limitation “wherein the feeding amount or rate of the gas is determined based on discharge current,” because Wang operates in a substantially similar manner to the dual-mediated redox cell of the instant invention, and the feeding amount of the oxygen is directly related to the discharge current
capable of regulating the gas flow, and wherein the gas flow is in a very general sense “determined based on discharge current”
	Wang does not explicitly teach:
a gas flow controller which regulates the gas flow
	Controllers for regulating flows in redox flow batteries were conventional in the art. See e.g. Konig (Konig and Leibfried. “Introduction of a flow battery management system (FBMS).” Karlsruhe Institute of Technology, Advanced Battery Power Conference 2015, Aachen) for ordinary skill in the art regarding modeling flow rates in batteries. It would have been obvious to one of ordinary skill in the art to provide a gas flow controller to provide oxygen in a working redox flow lithium oxygen battery like that disclosed in Wang with the motivation to automate its performance. It further would have been obvious to one of ordinary skill in the art to program that gas flow controller to provide at least enough oxygen to achieve a desired current. See Soavi, which teaches that oxygen is introduced into the gas-liquid reactor to continuously dissolve into the electrolyte, and wherein dissolved oxygen is kept saturated. Given that oxygen depletion occurs as the reaction progresses, it would have been obvious to one of ordinary skill in the art to configure the controller such that oxygen is supplied to account for the reaction of oxygen species as the battery discharges, in order to keep the electrolyte saturated with oxygen. See also Wang2, which teaches a similar battery wherein the oxygen partial pressure is kept constant (e.g. para 0053), such that it would have been obvious to one of ordinary skill in the art to program a controller to provide oxygen to keep the partial pressure of oxygen constant, and that such supplying of oxygen is “determined” within the broadest sense of the claim by the redox reaction that generates current. 
	Regarding Claim 9, Wang teaches:
wherein the positive electrode is flooded with catholyte (e.g. page 6192)
Regarding Claims 10 and 11, Wang teaches:
a cell (reactor) with a gas diffusion tank and a pump, capable of operating statically, “in batches” or “continuously” 
	While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F. 3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The manner of operating a device does not differentiate an apparatus claim from the prior art. See MPEP § 2114. Both batch and continuous redox flow batteries were conventional in the art and would have been obvious ways of operating the battery in Wang. See US 2013/0266836 to Wang et al. for a lithium flow battery that can operate in a batch or continuous manner (para 0022). 
	Regarding Claim 12, Wang teaches:
oxygen (abstract, etc.)
	Regarding Claim 13, Wang teaches:
lithium anode with lithium salt anolyte (Fig. 1)
	Regarding Claim 24, Wang teaches:
a current meter (see e.g. measurements of current in Figs. and text)
a controllable pump (Figs. and text) implying a liquid flow controller
	Wang does not explicitly teach:
a controller system as such, with a “processing unit” that can adjust gas and liquid flow in response to dynamic current flow 
	Given that the prior art renders obvious controllers for flow rates of electrolytes in flow batteries (see discussion related to claim 8), it would have been obvious to one of ordinary skill in the art to provide a controller capable of regulating flow rate of catholyte as determined by a desired current rate, with the motivation to manage a flow battery system providing power to some system. 
Regarding Claim 25, Wang teaches:
wherein the catholyte and anolyte are non-aqueous or aqueous
	Regarding Claims 26 and 32, Wang in view of the above cited prior art renders obvious:
all of the positively claimed structural features of the claim, such that the system of Wang could operate in a batch mode wherein the feeding amounts are regulated by a controller, and wherein the oxygen is reacted completely or at least almost completely within the broadest reasonable meaning of the claim, and wherein the active material amounts are determined by a desired current as measured by a current meter
	In particular, see previously cited Lu et al. “Critical Role of Redox Mediator in Suppressing Charging Instabilities of Lithium-Oxygen Batteries” from the IDS dated 6/6/2019 for conventional skill in the art regarding O2 consumption, measurement, and monitoring of similar batteries (page 7575 column 1). 
	Regarding Claims 27-29, Wang teaches:
wherein the effluent of the reactor has been processed by “even mixture” with O2 in order to regenerate the active material (see e.g. page 6194)
all of the positively claimed structural features of the claim, wherein the fraction of the catholyte fed to the reactor can be determined by the rate of redox reaction in relation to the catholyte flow, as was known in the flow battery arts
	Regarding Claim 31, Wang renders obvious:
mixing of the effluent of the gas-liquid reactor with the rest of the catholyte in the storage tank as was conventional in the art—given that both are liquids, such a tank would be expected to be mixed evenly via diffusion, and insofar as precipitates or other uneven phenomena might occur, it would have been obvious to one of ordinary skill in the art to introduce mixing to enhance 
Regarding Claims 33-37, Wang teaches:a lithium-oxygen redox dual-mediated flow battery, using charge dual redox charge mediators substantially similar to those disclosed in the instant invention, wherein gaseous oxygen and solid Li2O2 are reacted and formed in the gas-liquid reactor as active materials (abstract, page 6194, etc.) 
	Regarding claim 38, Wang teaches:
a separator that allows the transfer of a metal ion (page 6195 column 1)

Response to Arguments
The arguments have been considered but are not persuasive. Applicant argues that the prior art does not teach the new amendment. Applicant argues that the prior art does not teach “a container, which is fed with the effluent from the gas-liquid reactor, to which part of the catholyte from the cell is fed, and the rest of the catholyte, and store the mixture to be fed back to the cell.” Applicant does not point out a specific difference to be found in this limitation that differentiates it from e.g. Wang, however, and the meaning of the limitation is far from clear. Read most broadly the limitation just appears to require a container fed with effluent containing some catholyte to form a general catholyte mixture that is stored and fed back into the cell. Wang teaches this, as Applicant points out, and so the Office cannot discern exactly what the limitation requires that is not found in Wang, though it is not clear what is meant by “the effluent,” “the rest of the catholyte” or “the mixture,” since these terms lack clear antecedent basis. The claims have been rejected under § 112 and the rejections over Wang et al. are maintained. The Office notes that Applicant has included “a processing module” preceded by “and/or” rendering it apparently entirely optional. US Patent No. 9,590,230 to Albertus, however, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723